DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7-8, 12-14, and 20-22 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/07/2020 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/30/2021 has been entered.

Response to Amendment
In the amendment dated 11/30/2021, the following has occurred: Claims 1-2, 5, 7-8, 13, and 20, and 20 have been amended; Claims 6 and 9-11 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 12-14, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 11/30/2021. 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:
Claim 7 recites “…the alignment projection comprises a tab is pivotably coupled to pad body…”; this should read -- the alignment projection comprises a tab that is pivotably coupled to pad body--.
Claim 20 recites “…an alignment projection extending generally downward from the interior perimeter defining the opening in and configured to…”; this should read -- an alignment projection extending generally downward from the interior perimeter defining the opening in the pad body and configured to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first longitudinal body portion defines a central opening, wherein the upper portion of the isolation lip generally opposes the central opening”. – It is unclear if the central opening is the same element as either of the openings recited in claim 20 or a separate element. For purposes of examination, it has been interpreted as a separate opening.
Claim 8 recites the limitation "the first longitudinal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neace (US Patent No. 9,447,914).
Regarding Claim 20, Neace discloses an isolation pad for a cable tray comprising: a pad body (Neace: Fig. 14; 505) which is substantially planar, the pad body having opposite first and second longitudinal body portions (Neace: Annotated Fig. 14; L1, L2), wherein the first longitudinal portion (Neace: Annotated Fig. 14; L1) is configured to be sandwiched between (Neace: Annotated Fig. 14; L2) defines a fastener opening (Neace: Annotated Fig. 14; O3) configured to receive a fastener therethrough; and an isolation lip (Neace: Fig. 14; 507) extending generally upward from the pad body, the isolation lip includes an upper portion which generally opposes the first longitudinal body portion, an opening (Neace: Annotated Fig. 14; O1) in the pad body defined by an interior perimeter at the first longitudinal body portion, an alignment projection (Neace: Fig. 14; 509) extending generally downward from the interior perimeter defining the opening in and configured to be received in an open slot of a strut to align the isolation pad on the strut, wherein the alignment projection is configured to be pivoted upward into the opening in the pad body about a living hinge (Neace: Annotated Fig. 14; H).
Regarding Claim 1, Neace discloses the isolation pad: of claim 20, wherein the isolation lip (Neace: Fig. 14; 507) has a second end attached to the pad body and a first end free from attachment to the pad body (Neace: Fig. 14; 505).
Regarding Claim 5, Neace discloses the isolation pad set forth in claim 20, wherein the first longitudinal body portion (Neace: Annotated Fig. 14; L1) defines a central opening (Neace: Annotated Fig. 14; O2), wherein the upper portion of the isolation lip (Neace: Fig. 14; 507) generally opposes the central opening.
Regarding Claim 7, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection (Neace: Fig. 14; 509) comprises a tab is pivotably coupled to pad body (Neace: Fig. 14; 505).
Regarding Claim 8, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection (Neace: Fig. 14; 509) is generally adjacent the first longitudinal end of the pad body (Neace: Fig. 14; 505).


    PNG
    media_image1.png
    714
    691
    media_image1.png
    Greyscale

I: Neace; Annotated Fig. 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Eldridge (Pub. No. 2008/0111033).
Claim 2, Neace discloses the isolation pad set forth in claim 1, but fails to disclose wherein the pad body and the isolation lip are formed from a polymeric material. However Eldridge teaches a body formed from a polymeric material (Eldridge: [0015]).
Neace and Eldridge are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets and mounting electrical cables within buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the structure in Neace with the process and material from Eldridge, with a reasonable expectation of success, in order to provide a bracket formed from a non-metallic material, thereby ensuring that the structure has a reduced weight and cost without compromising its strength (Eldridge: [0003]-[0004], [0015]).
Regarding Claim 3, Neace, as modified, teaches the isolation pad set forth in claim 2, wherein the pad body (Neace: Fig. 14; 505) and the isolation lip (Neace: Fig. 14; 507) are formed from a thermoplastic polymer (Eldridge: [0015]).
Regarding Claim 4, Neace, as modified, teaches the isolation pad set forth in claim 3, wherein the pad body (Neace: Fig. 14; 505)and the isolation lip (Neace: Fig. 14; 507) are formed from high density polyethylene (HDPE) (Eldridge: [0015]).
Regarding Claim 21, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection is preformed with the pad body to form an integral, one-piece structure.
Neace fails to disclose a pad body and isolation lip that are injection-molded. However, Eldridge teaches a body that is injection-molded to form an integral, one-piece structure (Eldridge: [0015]). [Note: See Claim 2 rejection for motivation.]
Regarding Claim 22, Neace, as modified, teaches the isolation pad set forth in claim 21, wherein the living hinge (Neace: Annotated Fig. 14; H) pivotably couples the alignment projection to the interior perimeter defining the opening (Neace: Annotated Fig. 14; O1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Dalton Jr. (US Patent No. 3,780,973).
Regarding Claim 12, Neace, as modified, teaches the isolation pad set forth in claim 1, but fails to disclose a flange extending upward from the first end of the isolation lip.  
However, Dalton teaches a flange (Dalton: Fog. 1-4; 38A, 40A) extending upward from the first end of an isolation lip (Dalton: Fog. 1-4; 38, 40).  
Neace and Dalton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lip in Neace with the flange from Dalton, with a reasonable expectation of success, in order to provide a structure on the lip that is spaced at a distance slightly greater than an element received by the lip, thereby making the attachment process of the flange easier (Dalton: Col. 2, Ln. 40-59).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Bergman (US Pub. No. 2009/0235603).
Regarding Claim 13, Neace, as modified, teaches the isolation pad set forth in claim 20, but fails to disclose ribs projecting upward from the second longitudinal body portion and extending longitudinally on either side of the fastener opening.  
However, Bergman teaches ribs (Bergman: Fig. 2; 14) projecting upward from a second longitudinal body portion (Bergman: Fig. 2; 10) and extending longitudinally on either side of a fastener opening (Bergman: Fig. 2; 12).  
Neace and Bergman are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion in Neace with the ribs from Bergman, with a reasonable expectation of success, in order to provide additional structural integrity around a fastener opening (Bergman: [0022]).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631